DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carvalho (Pub # US 2020/03139816 A1).
Consider claim 1, Carvalho et al. teaches a haptic actuator comprising: a housing comprising first and second shells coupled together (12 and 14, Fig. 3), the first shell (14, Fig. 2) comprising a first body and a first plurality of terminals (48, Fig. 2) extending outwardly therefrom, the second shell (12, Fig. 2) comprising a second body and a second plurality of terminals (46, Fig. 2) extending outwardly therefrom with each of the second plurality of terminals being secured with a respective one of the first plurality of terminals defining pairs of first and second secured-together terminals [0041]; at least one coil (inherent within the haptic actuator, 38, Fig. 3) carried by the housing (10, Fig. 3); a field member (30, Fig. 3) movable within the housing responsive to the at least one coil [0035 and 0037]; and a respective flexure (42, Fig. 3) between adjacent end portions of the housing and the field member [0037].
	Consider claim 2, Carvalho et al. clearly show and disclose the haptic actuator comprising a respective welded joint (48, Fig. 3) securing each pair of first and second secured-together terminals [0050].
	Consider claim 3, Carvalho et al. clearly show and disclose the haptic actuator wherein the first and second respective terminals of each pair of secured-together terminals are coextensive [0043].
	Consider claim 6, Carvalho et al. clearly show and disclose the haptic actuator further comprising a respective plastic body between each respective flexure and adjacent end portions of the housing [0037].
	Consider claim 16, the method steps have been performed or executed by the corresponding apparatus in claim 1. Therefore, claim 16 has been analyzed and rejected with regards to the claim 1 as set forth above.
	Consider claim 17, the method steps have been performed or executed by the corresponding apparatus in claim 2. Therefore, claim 17 has been analyzed and rejected with regards to the claim 2 as set forth above.
	Consider claim 18, the method steps have been performed or executed by the corresponding apparatus in claim 3. Therefore, claim 18 has been analyzed and rejected with regards to the claim 3 as set forth above.
	Consider claim 21, the method steps have been performed or executed by the corresponding apparatus in claim 6. Therefore, claim 21 has been analyzed and rejected with regards to the claim 6 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (Pub # US 2020/0139816 A1) and further in view of Biggs et al. (Pub # US 2014/0197936 A1).
Consider claim 4, Carvalho et al. teaches similar invention.
Carvalho et al. does not teach wherein each of the plurality of first and second terminals has a fastener receiving passageway therein.
In the same field of endeavor, Biggs et al. teaches wherein each of the plurality of first and second terminals has a fastener receiving passageway (132, Fig. 13) therein [0109] for the benefit of securing the mating shell and separate it when need.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the plurality of first and second terminals has a fastener receiving passageway therein as shown in Biggs et al., in Carvalho et al. device for the benefit of securing the mating shell and separate it when need.
Consider claim 19, the method steps have been performed or executed by the corresponding apparatus in claim 4. Therefore, claim 19 has been analyzed and rejected with regards to the claim 4 as set forth above.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (Pub # US 2020/0139816 A1) and further in view of Henry et al. (Pub # US 2015/0318634 A1).
	Consider claim 5, Carvalho et al. teaches similar invention.
Carvalho et al. does not teach the haptic actuator wherein the field member comprises a frame having opposing first and second ends and first and second overmolded endcaps coupled to the first and second ends of the frame, respectively.
In the same field of endeavor, Henry et al. teaches wherein the field member comprises a frame having opposing first and second ends and first and second overmolded endcaps coupled to the first and second ends of the frame, respectively (Fig. 2) [0040] for the benefit of weather proof.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the field member comprises a frame having opposing first and second ends and first and second overmolded endcaps coupled to the first and second ends of the frame, respectively as shown in Henry et al., in Carvalho et al. device for the benefit of weather proof.
Consider claim 20, the method steps have been performed or executed by the corresponding apparatus in claim 5. Therefore, claim 20 has been analyzed and rejected with regards to the claim 5 as set forth above.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (Pub # US 2020/0139816 A1) and further in view of Dong et al. (Pub # US 2012//0169151 A1).
Consider claim 7, Carvalho et al. teaches similar invention.
Carvalho et al. does not teach the haptic actuator wherein the field member comprises a frame and at least one permanent magnet carried by the frame.
In the same field of endeavor, Dong et al. teaches wherein the field member comprises a frame (140, Fig. 1) and at least one permanent magnet (1411 and 1412, Fig. 1) carried by the frame (140, Fig. 1) [0012] for the benefit of generating tactile vibration.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the field member comprises a frame and at least one permanent magnet carried by the frame as shown in Dong et al., in Carvalho et al. device for the benefit of generating tactile vibration.
	Consider claim 8, Carvalho et al. teaches similar invention.
	Carvalho et al. does not teach the haptic actuator wherein the housing comprises a magnetic material.
	In the same field of endeavor, Dong et al. teaches wherein the housing (410, Fig. 1) comprises a magnetic material [0012] for the benefit of generating tactile vibration.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the housing comprises a magnetic material as shown in Dong et al., in Carvalho et al. device for the benefit of generating tactile vibration.
	Consider claim 9, Carvalho et al. teaches similar invention.
Carvalho et al. does not teach the haptic actuator wherein the flexures have a wishbone shape.
In the same field of endeavor, Dong et al. teaches wherein the flexures (410, Fig. 1) have a wishbone shape [0012] for the benefit of creating plurality of compartments.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the flexures have a wishbone shape as shown in Dong et al., in Carvalho et al. device for the benefit of creating plurality of compartments.
Consider claim 10, Carvalho et al. teaches similar invention.
Carvalho et al. does not teach the haptic actuator wherein the at least one coil has a loop shape.
In the same field of endeavor, Dong et al. teaches wherein the at least one coil (12, Fig. 1) has a loop shape [0017] for the benefit of generating tactile vibration.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one coil has a loop shape as shown in Dong et al., in Carvalho et al. device for the benefit of generating tactile vibration.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub# US 2021/0294443 A1) and further in view of Carvalho et al. (Pub # US 2020/0139816 A1).
Consider claim 11, Kim et al. teaches an electronic device comprising: a device housing (71, Fig. 7); wireless communications circuitry (620, Fig. 6) carried by the housing [0129]; a haptic actuator (48, Fig. 4) carried by the device housing (71, Fig. 7) [0123]; and a controller (processor) (610, Fig. 6) coupled to the wireless communications circuitry (620, Fig. 6) and the haptic actuator and configured to perform at least one wireless communications function and selectively operate the haptic actuator, respectively [0129].
Kim et al. does not teach the housing comprising an actuator housing comprising first and second shells coupled together, the first shell comprising a first body and a first plurality of terminals extending outwardly therefrom, the second shell comprising a second body and a second plurality of terminals extending outwardly therefrom with each of the second plurality of terminals being secured with a respective one of the first plurality of terminals defining pairs of first and second secured- together terminals, at least one coil carried by the actuator housing, a field member movable within the actuator housing responsive to the at least one coil, and a respective flexure between adjacent end portions of the actuator housing and the field member.
In the same field of endeavor, Carvalho et al. teaches Consider claim 1, Carvalho et al. teaches a haptic actuator comprising: a housing comprising first and second shells coupled together (12 and 14, Fig. 3), the first shell (14, Fig. 2) comprising a first body and a first plurality of terminals (48, Fig. 2) extending outwardly therefrom, the second shell (12, Fig. 2) comprising a second body and a second plurality of terminals (46, Fig. 2) extending outwardly therefrom with each of the second plurality of terminals being secured with a respective one of the first plurality of terminals defining pairs of first and second secured-together terminals [0041]; at least one coil (inherent within the haptic actuator, 38, Fig. 3) carried by the housing (10, Fig. 3); a field member (30, Fig. 3) movable within the housing responsive to the at least one coil [0035 and 0037]; and a respective flexure (42, Fig. 3) between adjacent end portions of the housing and the field member [0037] for the benefit of providing protected housing details of the haptic actuator.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the housing comprising an actuator housing comprising first and second shells coupled together, the first shell comprising a first body and a first plurality of terminals extending outwardly therefrom, the second shell comprising a second body and a second plurality of terminals extending outwardly therefrom with each of the second plurality of terminals being secured with a respective one of the first plurality of terminals defining pairs of first and second secured- together terminals, at least one coil carried by the actuator housing, a field member movable within the actuator housing responsive to the at least one coil, and a respective flexure between adjacent end portions of the actuator housing and the field member as shown in Carvalho et al., in Kim et al. device for the benefit of providing protected housing details of the haptic actuator.
Consider claim 12. Kim et al. teaches similar invention.
Kim et al. does not teach the electronic device wherein the haptic actuator comprises a respective welded joint securing each pair of first and second secured-together terminals.
In the same field of endeavor, Carvalho et al. teaches the electronic device wherein the haptic actuator comprising a respective welded joint (48, Fig. 3) securing each pair of first and second secured-together terminals [0050] for the benefit of providing weather proof.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the electronic device wherein the haptic actuator comprising a respective welded joint securing each pair of first and second secured-together terminals as shown in Carvalho et al., in Kim et al. device for the benefit of providing weather proof.
Consider claim 13, Kim et al. teaches similar invention.
Kim et al. does not teach the electronic device wherein the first and second respective terminals of each pair of secured-together terminals are coextensive.
In the same field of endeavor, Carvalho et al. teaches the electronic device wherein the first and second respective terminals of each pair of secured-together terminals are coextensive [0043] for the benefit of providing space for other components.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the electronic device wherein the first and second respective terminals of each pair of secured-together terminals are coextensive as shown in Carvalho et al., in Kim et al. device for the benefit of providing space for other components.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub # US 2021/0294443 A1) and Carvalho et al. (Pub # US 2020/0139816 A1) as applied to claim 11, and further in view of Biggs et al. (Pub # US 2014/0197936 A1).
Consider claim 14, Kim et al. and Carvalho et al. combined reference teaches similar invention.
Kim et al. and Carvalho et al. combined reference does not teach wherein each of the plurality of first and second terminals has a fastener receiving passageway therein.
In the same field of endeavor, Biggs et al. teaches wherein each of the plurality of first and second terminals has a fastener receiving passageway (132, Fig. 13) therein [0109] for the benefit of securing the mating shell and separate it when need.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the plurality of first and second terminals has a fastener receiving passageway therein as shown in Biggs et al., in Kim et al. and Carvalho et al. combined device for the benefit of securing the mating shell and separate it when need.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub # US 2021/0294443 A1) and Carvalho et al. (Pub # US 2020/0139816 A1) as applied to claim 11, and further in view of Henry et al. (Pub # US 2015/0318634 A1).	
	Consider claim 15, Kim et al. and Carvalho et al. combined reference teaches similar invention.
Kim et al. and Carvalho et al. combined reference does not teach the haptic actuator wherein the field member comprises a frame having opposing first and second ends and first and second overmolded endcaps coupled to the first and second ends of the frame, respectively.
In the same field of endeavor, Henry et al. teaches wherein the field member comprises a frame having opposing first and second ends and first and second overmolded endcaps coupled to the first and second ends of the frame, respectively (Fig. 2) [0040] for the benefit of weather proof.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the field member comprises a frame having opposing first and second ends and first and second overmolded endcaps coupled to the first and second ends of the frame, respectively as shown in Henry et al., in Kim et al. and Carvalho et al. combined device for the benefit of weather proof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687